         Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 1 of 11




                D: +1 212-225-2086
               jrosenthal@cgsh.com



                                                       February 21, 2020

VIA ELECTRONIC MAIL AND ECF

The Honorable Vernon S. Broderick
United States District Court for the
Southern District of New York
40 Foley Square
New York, NY 10007
BroderickNYSDChambers@nysb.uscourts.gov

               Re: Vale S.A. v. BSG Resources Limited, No. 19-cv-3619

Dear Judge Broderick:

       We collectively write on behalf of William Callewaert and Malcolm Cohen (together, the
“Joint Administrators”), in their capacity as court-appointed joint administrators for BSG
Resources Limited (in administration) (“BSGR”), and Vale S.A. (“Vale,” and together with the
Joint Administrators, the “Parties”). By letter dated February 17, 2020 (as revised and resubmitted
on February 18, 2020), the Parties set forth their joint and separate positions in response to
questions raised by Your Honor in the Court’s order dated January 23, 2020 (the “Order”).

        We are pleased to advise the Court that the Parties have now reached an amicable
resolution, pursuant to which we respectfully request that the Court approve the enclosed
Stipulation and Proposed Order, and enter the accompanying Judgment. As set forth in more detail
in the Stipulation and Proposed Order, the Parties have resolved their disagreement concerning the
Joint Administrators’ desire for immediate injunctive relief by agreeing that from the date the
Court enters Judgment, Vale (i) will not take certain actions with respect to the Soros Claim for
150 days (the “Standstill Period”), (ii) will delay enforcement-related discovery of BSGR, its
subsidiaries and the Joint Administrators for 90 days, and (iii) will be permitted to seek
enforcement-related third party discovery immediately.

       The Stipulation and Proposed Order also provides that if the Joint Administrators
determine that they need to request an extension of the Standstill Period, the Parties will meet and
         Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 2 of 11
The Honorable Vernon S. Broderick, p. 2

confer regarding the appropriate forum to hear such request. If the Parties cannot agree, each
reserves the right to seek an emergency hearing before this Court upon five (5) days written notice.

        Should the Court have any questions or wish to discuss this matter further with the Parties,
we are of course available for the conference scheduled for March 6, 2020, or to respond to any
written requests in advance or in lieu of that conference.

               Thank you for Your Honor’s consideration.


                                                  Respectfully submitted,



                                                  /s/ Jeffrey A. Rosenthal
                                                  Jeffrey A. Rosenthal
                                                  jrosenthal@cgsh.com
                                                  Lisa M. Schweitzer
                                                  lschweitzer@cgsh.com
                                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                  One Liberty Plaza
                                                  New York, New York 10006
                                                  T: 212-225-2000
                                                  F: 212-225-3999

                                                  Attorneys for Vale S.A.



                                                  -and-



                                                  /s/ Frederick D. Hyman
                                                  Frederick D. Hyman
                                                  RHyman@duanemorris.com
                                                  DUANE MORRIS LLP
                                                  1540 Broadway
                                                  New York, New York 10036
                                                  T: 212-692-1000
                                                  F: 212-692-1020

                                                  Attorney for William Callewaert and Malcolm
                                                  Cohen in their capacity as Joint Administrators for
                                                  BSG Resources Limited
            Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 3 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALE S.A.,

                       Petitioner,

           -against-                                  Case No. 19-cv-3619

 BSG RESOURCES LIMITED,

                       Respondent.


                            STIPULATION AND [PROPOSED] ORDER

       This Stipulation and Order (the “Stipulation”) is made as of February 21, 2020 and entered

into between and among William Callewaert and Malcolm Cohen appointed as joint administrators

(together, the “Joint Administrators”) for BSG Resources Limited (in administration) (“BSGR”)

and Vale S.A. (“Vale”), each singularly a “Party” and collectively the “Parties,” by their respective

undersigned counsel.

       WHEREAS, BSGR is currently in administration in Guernsey (the “Guernsey

Administration”) pursuant to an order made by the Royal Court of Guernsey dated March 6, 2018;

       WHEREAS, BSGR has filed a petition for recognition of the Guernsey Administration

under Chapter 15 of the U.S. Bankruptcy Code (the “Chapter 15 Proceeding”) that is pending as

In re: BSG Resources Limited (in administration), Case No. 19-11845 (SHL) (Bankr. S.D.N.Y.)

in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”);

       WHEREAS, discovery is proceeding in the Chapter 15 Proceeding, and a recognition

hearing has not yet been scheduled;

       WHEREAS, on April 4, 2019, a tribunal of the London Court of International Arbitration


                                                  1
          Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 4 of 11



(“LCIA”) rendered an award of approximately $2.1 billion (including interest) in favor of Vale

against BSGR (the “Arbitral Award”);

       WHEREAS, as the Petitioner in Vale S.A. v. BSG Resources Limited, No. 1:19-cv-03619-

VSB (S.D.N.Y.) (the “Enforcement Proceeding”), Vale seeks the recognition and enforcement of

the Arbitral Award;

       WHEREAS the English High Court of Justice, Business and Property of England and

Wales, Commercial Court (QBD) (the “English High Court”) granted an order to enforce the

Arbitral Award on May 9, 2019, denied BSGR’s application to set aside the Arbitral Award on

September 20, 2019, and denied BSGR’s challenge to the Arbitral Award on November 29, 2019

(the “Challenge Denial”);

       WHEREAS, BSGR, as the Respondent in the Enforcement Proceeding, agrees that any

basis for its opposition to the recognition and enforcement of the Arbitral Award in the

Enforcement Proceeding has been rendered moot by the Challenge Denial;

       WHEREAS, BSGR is currently a plaintiff in BSG Resources (Guinea) Limited, BSG

Resources (Guinea) Sàrl, and BSG Resources Limited v. George Soros, et al., No. 1:17-cv-02726-

JFK-OTW (S.D.N.Y.) (the “Soros Action”);

       WHEREAS, the Joint Administrators presently intend, following entry of judgment in the

Enforcement Proceeding, to seek injunctive relief to protect BSGR’s interests in the Soros Action;

and

       WHEREAS, while Vale disputes the Joint Administrators’ entitlement to any injunctive

relief, in order to avoid the costs and uncertainty of litigation over this issue at the present time,

the Parties have reached the resolution set forth herein.




                                                   2
          Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 5 of 11



         THEREFORE, EACH PARTY HEREBY AGREES as follows:

               1.        The Parties consent to the entry of judgment in the Enforcement

Proceeding substantially in the form attached hereto as Exhibit A (the “Recognition Judgment”).

               2.        Beginning on the date of the entry of the Recognition Judgment and for

150 days thereafter, Vale will not take any enforcement action or otherwise execute in respect of

the Soros Action, including, without limitation, take any action to obtain or perfect a lien or

security interest on the Soros Action or the proceeds thereof.

               3.        Beginning on the date of the entry of the Recognition Judgment and for

150 days thereafter, BSGR and the Joint Administrators shall not grant, and no third party shall be

entitled to obtain or perfect, a lien or security interest on the Soros Action or the proceeds thereof.

               4.        From and after the date of the entry of the Recognition Judgment, BSGR

and the Joint Administrators will not seek any form of injunctive relief or stay affecting the

Enforcement Proceeding and any related proceeding, including but not limited to any proceeding

for execution of the Recognition Judgment, any proceeding supplementary to and in aid of

judgment or execution of the Recognition Judgment. Nothing in this paragraph 4 shall prevent

BSGR or the Joint Administrators from seeking an extension of paragraphs 2 and 3 herein (subject

to paragraph 9).

               5.        Beginning on the date of the entry of the Recognition Judgment and for 90

days thereafter, Vale agrees not to seek any discovery in connection with the Enforcement

Proceeding from BSGR, its subsidiaries, or the Joint Administrators.

               6.        For the avoidance of doubt, (I) Vale is entitled to seek discovery

immediately upon entry of the Recognition Judgment from any person or entity other than BSGR,

its subsidiaries, or the Joint Administrators, and (II) nothing herein shall affect the right of any




                                                   3
          Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 6 of 11



Party to seek relief in the event of and following Chapter 15 recognition as a foreign main

proceeding pursuant to which a stay is granted. Notwithstanding the foregoing, the Parties reserve

their rights with respect to the merits of any such discovery.

               7.       In the Enforcement Proceeding and any related proceeding, including but

not limited to any proceeding for execution of the Recognition Judgment, any proceeding

supplementary to and in aid of judgment or execution of the Recognition Judgment, and any

proceeding for discovery in aid of execution of the Recognition Judgment, Vale shall have the

right to use any and all discovery material produced by the Joint Administrators in the Chapter 15

Proceeding that is subject to the Confidentiality Stipulation and Protective Order (Dkt. 39) in that

Proceeding (“Confidentiality Stipulation”), and the Confidentiality Stipulation shall be deemed

modified to provide for this additional permitted use. For the avoidance of doubt, paragraph 32 of

the Confidentiality Stipulation shall be deemed modified such that all provisions therein requiring

the destruction, return, or deletion of documents within sixty days of the final disposition of the

Chapter 15 Proceeding shall hereafter mean “within sixty days of final disposition of the Chapter

15 Proceedings, the Enforcement Proceeding, and any related proceedings.”

               8.      By mutual consent, the Parties shall have the right to seek the termination,

modification, amendment, or extension of this Stipulation.

               9.      To the extent that either party seeks an extension to the deadlines in

paragraphs 2 and 3 of this Stipulation (which shall not be severable) and the Parties are unable to

agree on any such extension, the Parties shall meet and confer in good faith regarding whether this

Court or the Bankruptcy Court is the more appropriate forum for an application for injunctive

relief. If the Parties remain unable to come to an agreement upon meeting and conferring, the

Parties will seek guidance from this Court with respect to such appropriate forum, and each Party




                                                  4
           Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 7 of 11



reserves the right to seek an emergency hearing with five (5) days written notice to the other Party.

                10.     For the avoidance of doubt, except for the matters addressed herein, this

Stipulation shall not affect any right or obligation of any Party with respect to the Recognition

Judgment or the Chapter 15 Proceeding. Moreover, nothing in this Stipulation shall affect the

rights or obligations of the Parties with respect to any proceedings outside the United States.

                11.     Each Party confirms that its undersigned counsel is duly authorized to sign

this Stipulation on its behalf.




                            [Remainder of page intentionally left blank]




                                                  5
          Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 8 of 11



               12.      Pursuant to section 8.5(b) of the Electronic Case Filing Rules &

Instructions for the United States District Court for the Southern District of New York, the use of

conformed electronic signatures is with the consent of all signatories to this filing.

IT IS SO STIPULATED.

Dated: February 21, 2020
                                               /s/ Jeffrey A. Rosenthal
                                               Jeffrey A. Rosenthal
                                               Lisa M. Schweitzer
                                               Elizabeth Vicens
                                               CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                               One Liberty Plaza
                                               New York, New York 10006
                                               Tel: 212-225-2000
                                               Fax: 212-225-3999
                                               jrosenthal@cgsh.com
                                               lschweitzer@cgsh.com
                                               evicens@cgsh.com

                                               Attorneys for Vale S.A.

                                               /s/ Frederick D. Hyman
                                               Frederick D. Hyman
                                               Michael R. Lastowski
                                               Jarret P. Hitchings
                                               DUANE MORRIS LLP
                                               1540 Broadway
                                               New York, New York 10036
                                               Tel: 212-692-1000
                                               Fax: 212-692-1020
                                               rhyman@duanemorris.com
                                               mlastowski@duanemorris.com
                                               jphitchings@duanemorris.com

                                               Attorneys for William Callewaert and Malcolm
                                               Cohen in their capacity as Joint Administrators for
                                               BSG Resources Limited


SO ORDERED this [        ] day of February 2020

                                               ____________________________________
                                               THE HONORABLE VERNON S. BRODERICK
                                               UNITED STATES DISTRICT COURT JUDGE


                                                   6
Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 9 of 11




              Exhibit A
        Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 10 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALE S.A.,

                    Petitioner,

        -against-                                    Case No. 19-cv-3619

 BSG RESOURCES LIMITED,

                    Respondent.


                                  [PROPOSED] JUDGMENT


       Upon review and consideration of the Petitioner’s Petition for Recognition and
Enforcement of a Foreign Arbitral Award, and the entire record in this case, it is, this __ day of
February, 2020,

       ORDERED that the Petitioner’s Petition is hereby GRANTED; and it is further

       ORDERED that the Arbitral Award is hereby confirmed, recognized and will be enforced
under Section 9 of the Federal Arbitration Act and Article IV of the Convention on Recognition
and Enforcement of Foreign Arbitral Awards; and it is further

       ORDERED that pursuant to the Arbitral Award, Respondent BSG Resources Limited
must pay Petitioner Vale S.A.:

       i.      $1,246,580,846.00 representing damages (the “Damages”) pursuant to the
               Arbitral Award ¶ 1005.2;

       ii.     $773,454,952.42 representing pre-award interest on the Damages pursuant to the
               Arbitral Award ¶ 1005.3, in respect of:

                     a.    an initial consideration of $500,000,000, amounting to
                           $350,479,673.33 (i.e., 3,261 days at a rate of LIBOR USD 3-month
                           plus 7%, accrued from April 30, 2010 to April 4, 2019);

                     b.    promissory notes of a total value of $581,197,104, amounting to
                           $326,674,950.99 (i.e., at a rate of LIBOR USD 3-month plus 7%,
                           accrued from the dates set out by reference in the Arbitral Award ¶
                           1005.3.2, to April 4, 2019);

                     c.    the costs of a feasibility study of $85,365,652, amounting to
                           $49,707,064.29 (i.e., 2,681 days at a rate of LIBOR USD 3-month plus
       Case 1:19-cv-03619-VSB Document 45 Filed 02/21/20 Page 11 of 11



                         7%, accrued from December 1, 2011 to April 4, 2019); and

                   d.    Vale’s internal costs of $80,018,090, amounting to $46,593,263.81
                         (i.e., 2,681 days at a rate of LIBOR USD 3-month plus 7%, accrued
                         from December 1, 2011 to April 4, 2019).

      iii.    $16,000,000.00 representing Vale’s costs of legal representation and related costs
              (including experts fees), pursuant to the Arbitral Award ¶ 1005.5 (the “Legal
              Costs”);

      iv.     GBP 1,413,565.42 representing Vale’s costs of arbitration, less certain deposits
              made by BSGR and costs to be borne by Vale, pursuant to the Arbitral Award
              ¶ 1005.5 (the “Arbitration Costs”);

      v.      Post-award compound interest on the Damages and interest on the Damages,
              amounting to $128,815,295.58 accrued as of the February 20, 2020 valuation date
              (i.e., 322 days at a rate of LIBOR USD 3-month plus 5%, accruing from April 4,
              2019) and subject to future annual rests for compounding, pursuant to the Arbitral
              Award ¶ 1005.4;

      vi.     Post-award compound interest on the Legal Costs, amounting to $1,020,301.09
              accrued as of the February 20, 2020 valuation date (i.e., 322 days at a rate of
              LIBOR USD 3-month plus 5%, accruing from April 4, 2019) and subject to future
              annual rests for compounding, pursuant to the Arbitral Award ¶ 1005.4;

      vii.    Post-award compound interest on the Arbitration Costs, amounting to GBP
              72,012.24 accrued as of the February 20, 2020 valuation date (i.e., 322 days at a
              rate of LIBOR GBP 3-month plus 5%, accruing from April 4, 2019) and subject
              to future annual rests for compounding, pursuant to the Arbitral Award ¶ 1005.5,
              as amended in a May 30, 2019 correction to the Arbitral Award ¶ 12; and

      viii.   Post-judgment interest on all foregoing amounts calculated at the federal statutory
              post-judgment interest rate set in 28 U.S.C. § 1961, and running from the day
              after entry of this Final Judgment until paid.




Dated: February _____, 2020
       New York, New York



                                       ____________________________________
                                       THE HONORABLE VERNON S. BRODERICK
                                       UNITED STATES DISTRICT COURT JUDGE




                                               2
